Before starting my
statement, I should like to express, on behalf of my
delegation, our sympathy to the victims and their families
in the path of the destructive Hurricane Georges through the
countries of our region, including Caribbean sister nations.
I call upon the United Nations and its humanitarian
agencies to render all possible support to the countries and
the peoples afflicted.
Allow me to extend my congratulations to you,
Mr. President, on your election to preside over our
General Assembly at this session. I would also like to
express my appreciation to Mr. Hennadiy Udovenko for
his important contribution during the last session.
In addition, may I also thank the Secretary-General,
Mr. Kofi Annan, for his continuous efforts to transform
our United Nations into a more effective instrument for
promoting peace and enhancing the well-being of the
people of the world as we move into a new millennium.

The restructuring of the Security Council with a
view to properly reflecting the present international
economic and political reality and to meeting the new
challenges of the next millennium is of fundamental
importance. My delegation believes that the discussions
should not be limited to the mere expansion of the
Council, but should rather address the improvement of its
effectiveness and its adherence to the principle of our
Charter that all States are equal. We would like to
emphasize that my delegation fully underscores the
position taken by the Non-Aligned Movement, most
recently at its twelfth summit meeting in Durban, South
Africa.
Suriname is pleased with the call by the Secretary-
General for greater cooperation between the United
Nations and regional organizations in preventing conflicts.
In the western hemisphere, it is mainly the Organization
of American States and the Caribbean Community
(CARICOM) which have often demonstrated their
capabilities of overcoming seemingly insurmountable
hurdles by preventing or ending conflicts between and
within member States.
Allow me to raise some matters of equally serious
international concern that require urgent attention. A
disturbing and despicable phenomenon, which we all must
condemn in the strongest terms, is the senseless attacks
on and even killing of international civil servants,
including United Nations field officers. Since these heroic
men and women are contributing to the cause of
humanity, crimes committed against them must be treated
as crimes against humanity and punished accordingly.
Recent terrorist attacks in Africa, Europe and elsewhere
have once more shocked the international community and
have left us in a state of dismay.
5


The Republic of Suriname condemns international
terrorism and welcomes the conclusion of regional
agreements and mutually agreed declarations to combat and
eliminate terrorism in all its forms and manifestations.
My Government deeply deplores the fact that the
process for durable peace and reconciliation in the Middle
East has again been stalled and the current situation
continues the great suffering of the Palestinian people and
uncertainty for the people of Israel. We call upon all sides
to re-establish mutual confidence and call on the
international community to exert every influence on the
parties concerned to save the peace process.
It is recognized that the phenomenon of globalization
presents a challenge for the Caribbean region, and requires
fundamental changes in our economies and in the
developmental process of the region, while increasing the
risk of marginalization for all vulnerable economies.
In this regard, we share the view that the small
Caribbean States should be granted a reasonable period for
adjustment to the changing international environment, in
order to enable us to improve our competitiveness, and a
non-reciprocal preferential system must be maintained
during that transition period. This will allow for a more
realistic transition, which will eventually facilitate better
adaptation of our economies.
More than ever, the interdependence of States has
become clear, now that the negative consequences of
globalization have recently manifested themselves in a
dramatic manner for many of our member States. I
therefore make an urgent appeal to all responsible actors
involved in the world economy, including the international
financial institutions and monetary authorities, to adjust
their relevant policies so as to redress the structural,
financial and economic imbalances and adverse effects that
have risen.
We call upon all nuclear-weapon States to accede to
and fully implement the Treaty on the Non-Proliferation of
Nuclear Weapons and the Comprehensive Nuclear-Test-Ban
Treaty. We are convinced that the new Department for
Disarmament and Arms Regulation will bolster the capacity
of the United Nations to pursue these objectives, bearing in
mind the ruling by the International Court of Justice in July
1996 that the use of, or the threat to use, nuclear weapons
is contrary to international humanitarian law.
As we commemorate the fiftieth anniversary of the
Universal Declaration of Human Rights, Suriname wishes
to reiterate its commitment to these rights. At the same
time, my Government holds the view that it is equally
important not to focus our attention solely on the
fulfilment of civil and political rights; we should also
focus on the fulfilment of the social and economic rights
of our peoples.
It is in this respect that Suriname believes that the
implementation of the “Right of Development”, in
particular for peoples in the developing world, must be
given equal attention by the international community.
What should be stressed in this context is that human
rights and sustainable human development are
interdependent and mutually reinforcing. The promotion
of human rights is, indeed, of particular relevance in a
globalized world, with its potential to marginalize the
weak and small States, particularly those with limited
resources.
Suriname takes part in the General Assembly debate
with a sense of pride, since it has demonstrated to the
world its acceptance of responsibility for the protection of
the environment by preserving one of the most pristine
forests on this globe for conservation purposes. My
country has recently created the Central Suriname Nature
Reserve, comprising 1.6 million hectares and 12 per cent
of the territory of the Republic of Suriname. This nature
reserve, one of the largest nature reserves in South
America and possibly the single most pristine tropical
area on Earth, is our gift to humankind for eternity. I
consider this gift a special contribution to, among other
things, the safeguarding of one of the fundamental human
rights of the world population, namely, the right to life.
We hope that other nations will follow this example and
commit themselves to the protection of the forests of our
world.
The information superhighway facilitates the
exchange of information and can also contribute to the
development and the promotion of public awareness
worldwide. However, I must also express my sincere
concern about the possible negative consequences of the
misuse of this form of technology, which could have
adverse effects on all strata of our communities, including
our youth. It deserves serious consideration to develop
and implement legislative measures to prevent any form
of misuse of this form of technology, without in any
respect jeopardizing the fundamental right of free
expression.
As a result of the twentieth special session of the
General Assembly, devoted to the world drug problem,
6


Suriname is now in the final stage of organizing a
subregional conference on the drug problem, the aim of
which is to establish a plan of action in cooperation with
Guyana, Venezuela, Brazil and France, in order to
effectively combat this form of organized crime.
Finally, I am pleased to conclude that since our last
Assembly reform of our Organization has been well on its
way, with a renewed emphasis on economic, social and
development activities, and the need to implement its
mission of peace, development and human rights in a more
effective manner.
We must continue to revitalize the United Nations,
since it is our universal instrument for concerted action in
the pursuit of our noble aim of the betterment of
humankind. It bears repeating, again and again, that the
majority of the key conflicts in the world, and the threats
to the world community, can only be solved or averted
through the strengthening of our multilateral mechanism.
The United Nations must be that mechanism. Our
combined political will should be its new life; a new life
for the challenges of the new millennium.













